 

Case 2:19-mc-00083-CAS-E Document 12 Filed 07/03/19 Page1dt2 Page lia#iI55
CLERK. U.S. DISTRICT COURT

 

 

 

 

UNITED STATES DISTRICT COURT JUL - 3 20/9
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION CENTRAL DISTRICT OF CALIFORNIA
BY 6 DEPUTY
IN RE SUBPOENA TO JOSEPH
VAUGHNPERLING Misc. Case No. 2:19-mc-0083
Underlying Litigation:

 

Case No. 9:18-cv-80176-BB
United States District Court
Southern District of Florida
IRA KLEIMAN as the personal

Representative of the Estate of David

Kleiman, and W&K Info Defense

Research, LLC.

Plaintiffs,
V.
CRAIG WRIGHT,
Defendant.

DECLARATION OF JOSEPH VAUGHNPERLING
Tam JOSEPH VAUGHNPERLING and I hereby declare:

1) I, Joseph VaughnPerling, was not served with any process of the Court.

2) I do not live at 4908 Calle Robleda, Agoura Hills CA 91301.

3) I formerly owned the address, 4908 Calle Robleda.

4) I have not been to that address, 4908 Calle Robleda, in more than two years.

5) Ido not weigh between 180-200 pounds, I weigh 220 pounds.

6) Yes, I am in the 19 year age range the process server indicated. Yes, I am 6 feet tall.

7) I suspect the process server served my ex-wife's current paramour who matches the description.

I declare under penalty of perjury that the foregoing is true and correct. Executed in

Los Angles this 30 dw day of June, 2019.

 
 

Case 2:19-mc-990083-CAS-E—Document12_ Filed 07/03/19 Page 2 of 2 Page ID #:156

          

LA. ARS

  

S CA OO

BARA os

 

Unite tates Di strier Coury il
Central Disracr of Clit, [Pema
Clepk ot (Gurrs ~ f, lin |

| JL =3 209 | |
350 UW) 1 s+ st eter Suite 431] |
Los woe

PALIFOR Ni,

f
CENTRAL DISTRICT OF Cay

; - 10012-4565

feappif hifi] LP Dorling lll tfteiy ii iffespefefay
